Case 3:20-cv-07699-WHO Document 1 Filed 11/02/20 Page 1 of 14




                                     3:20-cv-07699-WHO
Case 3:20-cv-07699-WHO Document 1 Filed 11/02/20 Page 2 of 14
Case 3:20-cv-07699-WHO Document 1 Filed 11/02/20 Page 3 of 14
Case 3:20-cv-07699-WHO Document 1 Filed 11/02/20 Page 4 of 14
Case 3:20-cv-07699-WHO Document 1 Filed 11/02/20 Page 5 of 14
Case 3:20-cv-07699-WHO Document 1 Filed 11/02/20 Page 6 of 14
Case 3:20-cv-07699-WHO Document 1 Filed 11/02/20 Page 7 of 14
Case 3:20-cv-07699-WHO Document 1 Filed 11/02/20 Page 8 of 14
Case 3:20-cv-07699-WHO Document 1 Filed 11/02/20 Page 9 of 14
Case 3:20-cv-07699-WHO Document 1 Filed 11/02/20 Page 10 of 14
Case 3:20-cv-07699-WHO Document 1 Filed 11/02/20 Page 11 of 14
Case 3:20-cv-07699-WHO Document 1 Filed 11/02/20 Page 12 of 14
20-cv-07699-WHO Document 1 Filed 11/02/20 Page
20-cv-07699-WHO Document 1 Filed 11/02/20 Page
